DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed January 24, 2022.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 & August 31, 2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,155 in view of Dobrynin et al (US Patent Application Publication No. 2018/0336269).   The claims of US 11,232,155 do not recite limitations for the command bundle is created by an additional user.  Dobrynin teaches methods and systems for providing assistance to a user that is on-boarding an action for a virtual assistant, where based on an initial command group, recommendations for additional commands, actions, and applications that are relevant to commands included in the initial command group, where one or more users generate mapping, correspondence, correlation, and/or association between commands, actions, and application [para 0022-0023].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of allowing multiple users to assist in generating command groups/bundles, as suggested by Dobrynin, by allowing access to known command bundles generated by other users and the results would have been predictable and provided by for an improved system that would save users time and effort when personalizing their virtual assistant, thereby improving the user’s experience with the system.
Claim 1 of 17/582,847
Claims of 11,232,155
A method implemented by one or more processors, the method comprising: 

A method implemented by one or more processors, the method comprising:
causing a command bundle recommendation, for a given command bundle, to be displayed at a computing device of a particular user, 

causing information related to at least the given command bundle of the subset to be presented as a recommendation,
wherein causing the command bundle recommendation to be displayed is independent of receiving any query that indicates search criteria for command bundle recommendations, 

electing a subset of the corpus of command bundles for the particular user, wherein selecting the subset of the corpus of command bundles comprises: determining to include a given command bundle in the subset based on: determining that the peripheral device data indicates that a given peripheral device, that is indicated as required for the given command bundle in the command bundle data for the given command bundle, is associated with the particular user and is paired, for the particular user, with the automated assistant application, wherein the given peripheral device is an Internet of things (IoT) device, and determining to exclude an additional command bundle from the subset based on: the command bundle data for the additional command bundle indicating an additional peripheral device as required for the additional command bundle, and the peripheral device data indicating that the particular user is not associated with the additional peripheral device and the additional peripheral device is not paired, for the particular user, with the automated assistant application; 

wherein the given command bundle is created by an additional user, and 


wherein the given command bundle comprises command bundle data that identifies a plurality of discrete actions that can be performed by an automated assistant, the discrete actions including a given action that includes a slot that lacks any fixed value; 

identifying a corpus of command bundles accessible to a plurality of users, each of the command bundles comprising command bundle data that identifies a plurality of corresponding discrete actions that can be performed by an automated assistant application; identifying peripheral device data for a particular user of the plurality of users, the peripheral device data indicating peripheral devices that are associated with the particular user and that are paired, for the particular user, with the automated assistant application; 

receiving a selection at the computing device and from the particular user, the selection being of the displayed command bundle recommendation;
causing information related to at least the given command bundle of the subset to be presented as a recommendation, wherein the information is presented to the particular user via a computing device of the user; and assigning at least the given command bundle of the subset to the particular user based on receiving a user selection of at least the given command bundle of the subset in response to causing the information related to at least the given command bundle of the subset to be presented.
in response to receiving the selection: engaging in interaction with the particular user and via the computing device of the particular user, to resolve a particular value for the slot that lacks any fixed value; 
and assigning the given command bundle to the particular user, including storing the particular value in association with the at least one slot, for the given command bundle and for the particular user; 

2. The method of claim 1, wherein the given command bundle comprises at least one slot, with an undefined value, for an additional action of the corresponding discrete actions for the given command bundle, and further comprising: in response to receiving the user selection, engaging in a dialog with the particular user, via the computing device of the particular user, to resolve a value for the at least one slot; wherein assigning the given command bundle to the particular user comprises storing the value in association with the at least one slot, for the given command bundle and for the particular user.
subsequent to assigning the given command bundle to the particular user: 

(claim 3) The method of claim 2, further comprising: subsequent to assigning the given command bundle to the particular user: 
determining to execute the given command bundle for the particular user; 

receiving a user interface input provided by the particular user; determining that the user interface input is an invocation input that causes execution of the given command bundle; and in response to determining that the user interface input is the invocation input
and in response to determining to execute the given command bundle for the particular user: 

receiving a user interface input provided by the particular user; determining that the user interface input is an invocation input that causes execution of the given command bundle; and in response to determining that the user interface input is the invocation input
performing the corresponding discrete actions of the given command bundle, including performing the given action using the particular value, for the slot, that was resolved in the interaction.

: performing, by the automated assistant application, the corresponding discrete actions of the given command bundle, including performing the at least one additional action using the value for the at least one slot.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,546,023 in view of Dobrynin et al (US Patent Application Publication No. 2018/0336269).   The claims of US 10,546,023 do not recite limitations for the command bundle is created by an additional user.  Dobrynin teaches methods and systems for providing assistance to a user that is on-boarding an action for a virtual assistant, where based on an initial command group, recommendations for additional commands, actions, and applications that are relevant to commands included in the initial command group, where one or more users generate mapping, correspondence, correlation, and/or association between commands, actions, and application [para 0022-0023].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of allowing multiple users to assist in generating command groups/bundles, as suggested by Dobrynin, by allowing access to known command bundles generated by other users and the results would have been predictable and provided by for an improved system that would save users time and effort when personalizing their virtual assistant, thereby improving the user’s experience with the system.

Claim 1 of 17/582,847
Claims of 10,546,023
A method implemented by one or more processors, the method comprising: 

1. A method implemented by one or more processors, the method comprising: 

causing a command bundle recommendation, for a given command bundle, to be displayed at a computing device of a particular user, 

causing information related to the given command bundle to be presented as a recommendation to the user via a computing device of the user;
wherein causing the command bundle recommendation to be displayed is independent of receiving any query that indicates search criteria for command bundle recommendations, 

identifying assistant interaction data for a user, the assistant interaction data indicating a plurality of historical actions performed for the user by an automated assistant application, each of the historical actions performed in response to corresponding user interface input provided by the user via one or more automated assistant interfaces that interact with the automated assistant application; processing at least part of the assistant interaction data using a trained machine learning model to generate a user action embedding; 
identifying a plurality of command bundles, each of the command bundles comprising command bundle data that identifies a plurality of corresponding discrete actions that can be performed by the automated assistant application; for each of the command bundles: processing at least part of the command bundle data using the trained machine learning model, or an additional trained machine learning model, to generate a command bundle embedding, and generating a similarity score for the command bundle, wherein generating the similarity score for each of the command bundles comprises comparing the user action embedding to the command bundle embedding for the command bundle; selecting a given command bundle, of the plurality of command bundles, based on the similarity score for the given command bundle; 

wherein the given command bundle is created by an additional user, and 


wherein the given command bundle comprises command bundle data that identifies a plurality of discrete actions that can be performed by an automated assistant, the discrete actions including a given action that includes a slot that lacks any fixed value; 

identifying a plurality of command bundles, each of the command bundles comprising command bundle data that identifies a plurality of corresponding discrete actions that can be performed by the automated assistant application; for each of the command bundles: processing at least part of the command bundle data using the trained machine learning model, or an additional trained machine learning model, to generate a command bundle embedding, and generating a similarity score for the command bundle, wherein generating the similarity score for each of the command bundles comprises comparing the user action embedding to the command bundle embedding for the command bundle; selecting a given command bundle, of the plurality of command bundles, based on the similarity score for the given command bundle; 

receiving a selection at the computing device and from the particular user, the selection being of the displayed command bundle recommendation;
causing information related to the given command bundle to be presented as a recommendation to the user via a computing device of the user; wherein invocation of the given command bundle, for the user in response to user interface input, causes the automated assistant application to perform the corresponding discrete actions of the given command bundle.

in response to receiving the selection: engaging in interaction with the particular user and via the computing device of the particular user, to resolve a particular value for the slot that lacks any fixed value; 
and assigning the given command bundle to the particular user, including storing the particular value in association with the at least one slot, for the given command bundle and for the particular user; 

(claim 11) The method of claim 1, wherein the given command bundle comprises at least one slot, with an undefined value, for at least one action of the corresponding discrete actions, and further comprising: receiving a selection of the given command bundle in response to causing the information related to the given command bundle to be presented; in response to receiving the selection, engaging in a dialog with the user, via the automated assistant application, to resolve a value for the slot; and storing the value in association with the slot, for the given command bundle and for the user.
(claim 7) the plurality of command bundles based on conformance between the selected plurality of command bundles and user specific data of the user – where bundles based on user specific data of the user provides assigning the bundle to a particular user.
(claim 12) The method of claim 11, further comprising: subsequent to storing the value in association with the slot, for the given command bundle and for the user: receiving natural language user interface input provided by the user via one of the assistant interfaces; determining the natural language user interface input conforms to an invocation phrase for the command bundle; and in response to determining the natural language user interface input conforms to the invocation phrase, and based on the value being stored: performing, by the automated assistant application, the corresponding discrete actions of the given command bundle, including performing the at least one action using the value for the slot.

subsequent to assigning the given command bundle to the particular user: 

(claim 7) the plurality of command bundles based on conformance between the selected plurality of command bundles and user specific data of the user – where bundles based on user specific data of the user provides assigning the bundle to a particular user.

determining to execute the given command bundle for the particular user; 

causing information related to the given command bundle to be presented as a recommendation to the user via a computing device of the user; wherein invocation of the given command bundle, for the user in response to user interface input, causes the automated assistant application to perform the corresponding discrete actions of the given command bundle.

and in response to determining to execute the given command bundle for the particular user: 

wherein invocation of the given command bundle, for the user in response to user interface input, causes the automated assistant application to perform the corresponding discrete actions of the given command bundle.
(claim 2) The method of claim 1, wherein the information related to the given command bundle that is presented to the user includes an invocation phrase for the given command bundle, and further comprising: receiving, subsequent to causing the information related to the given command bundle to be presented, natural language user interface input provided by the user via one of the assistant interfaces; determining the natural language user interface input conforms to the invocation phrase; and in response to determining the natural language user interface input conforms to the invocation phrase: performing, by the automated assistant application, the corresponding discrete actions of the given command bundle
performing the corresponding discrete actions of the given command bundle, including performing the given action using the particular value, for the slot, that was resolved in the interaction.

(claim 11) The method of claim 1, wherein the given command bundle comprises at least one slot, with an undefined value, for at least one action of the corresponding discrete actions, and further comprising: receiving a selection of the given command bundle in response to causing the information related to the given command bundle to be presented; in response to receiving the selection, engaging in a dialog with the user, via the automated assistant application, to resolve a value for the slot; and storing the value in association with the slot, for the given command bundle and for the user.
(claim 12) The method of claim 11, further comprising: subsequent to storing the value in association with the slot, for the given command bundle and for the user: receiving natural language user interface input provided by the user via one of the assistant interfaces; determining the natural language user interface input conforms to an invocation phrase for the command bundle; and in response to determining the natural language user interface input conforms to the invocation phrase, and based on the value being stored: performing, by the automated assistant application, the corresponding discrete actions of the given command bundle, including performing the at least one action using the value for the slot.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659